By accusation in the city court the defendant was charged “ with the offence of adultery and fornication,” for that on April 23, 1892, he “ did then and there unlawfully live together in a state of adultery and fornication with Ella Richardson, he the said E. L. Heath being then and there an unmarried man, and she the-said Ella Richardson being then and there a married woman whose husband was other than E. L. Heath.” The defendant demurred to the accusation, on the-*127ground that it charges him in the same count with two-separate offences, to wit, with the offence of living in a state of adultery and fornication, and also with the offence of committing the offence of adultery and fornication. The demurrer was overruled, and on certiorari he assigned this ruling as error. The certiorari was overruled, and he excepted.
L. D. Moore, by brief, for plaintiff' in error.
W. H. Felton, Jr., solicitor-general, by brief, contra.